Citation Nr: 0612010	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  02-05 977                                   DATE

	

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1948 to 
October 1968.  He died in October 1996.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied entitlement to service connection for the 
cause of the veteran's death.

The Board remanded this case in January 2003 in light of the 
appellant's request for a Board hearing. She appeared for the 
hearing in June 2003 held at the VA RO in Huntington, West 
Virginia before a Veterans Law Judge who has since left the 
Board.  A transcript (T) of the hearing has been associated 
with the claims file.  The Board remanded the case again in 
October 2003 for the RO to comply with the notice provisions 
in the Veterans Claims Assistance Act of 2000 (VCAA) as the 
Board was unable to cure this deficiency on its own.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The case was returned to the 
Board for appellate consideration and in March 2005 the case 
was remanded again for further development.

In February 2006, the appellant was offered another hearing 
since the Veteran's Law Judge who presided at the hearing in 
June 2003 had left the Board.  She did not respond to the 
Board's letter and, as explained in the letter, the Board 
will proceed on the assumption that she does not want an 
additional hearing.


FINDINGS OF FACT

1.  The veteran had service in Korea during a period when 
there was confirmed use of herbicides and his exposure to 
herbicides/Agent Orange (AO) during that service may be 
presumed.

2.  The veteran's service connected disabilities, 
hypertension rated 10 percent disabling, perforation of the 
right tympanic membrane and defective hearing, each rated 0 
percent during his lifetime, are not shown by competent 
evidence to have caused or materially hastened the cause of 
death.  

3.  The competent evidence does not reasonably associate the 
certified cause of the veteran's death, renal cancer, to the 
veteran's military service on any basis, including exposure 
to herbicides. 


CONCLUSIONS OF LAW

1.  Renal cancer was not incurred in or aggravated by active 
service and it may not be presumed to have been incurred or 
aggravated in service, including as the result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO initially provided the claimant 
with notice of the VCAA in August 2001, before issuing a 
decision in November 2001 that denied the claim for service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met.  

The Board otherwise concludes that the applicable notice and 
duty to assist requirements have been substantially met in 
this case.  For example, the November 2001 rating decision, 
the March 2002 statement of the case (SOC) and the November 
2004 and September 2005 supplemental statements of the case 
(SSOC) apprised the appellant of the information and evidence 
needed to substantiate the claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, they outlined the specific evidence 
that was considered when the determination was made.  The 
appellant provided additional evidence to support her claim 
that the veteran's renal cancer was related to his exposure 
to "Agent Orange on the DMZ in Korea".  She also asserted 
in a January 2002 correspondence that the renal cancer was a 
soft-tissue sarcoma.

In addition to the August 2001 VCAA letter, the RO letters in 
February 2004 and July 2005 informed the appellant of the 
provisions of the VCAA and she was advised to identify or 
submit any evidence in support of this claim that had not 
been obtained and which she thought would support the claim.  
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

Collectively the duty to assist correspondence in addition to 
the VCAA-specific letters advised the appellant of the 
evidence to submit to show that she was entitled to service 
connection for the cause of the veteran's death.  The three 
VCAA letters read together informed the appellant that VA 
would obtain pertinent federal records.  She was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  She was given the 
applicable regulations in the SOC and the SSOCs.  As such, 
the Board finds that the correspondence VA issued satisfied 
VA's duty to notify the claimant of the information and 
evidence necessary to substantiate the claim as required by 
Quartuccio.  

As to the "fourth element" as discussed above, the 
appellant was provided every opportunity to identify and 
submit evidence in support of the claim.  See also, 
VAOPGCPREC 01-04.  The correspondence that was VCAA specific 
or the more general duty to assist variety provided the 
opportunity to submit any additional evidence in support of 
this claim.  Furthermore, the Board finds that the February 
2004 letter and the July 2005 letters had specific references 
on page 1 and page 2, respectively, that together provided an 
acceptable statement of the fourth element.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied.  There is also no harm or prejudice as to any 
notice deficiency with respect to the effective date element 
for death compensation, as the Board is denying entitlement 
to service connection for the cause of the veteran's death.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board obtained service medical 
and personnel records and VA treatment records.  The 
testimony at the travel Board hearing was consistent with her 
previously stated contentions as to the cause of the 
veteran's death (T 2-4, 11).  The appellant indicated the 
veteran corresponded with her when he was assigned to Korea, 
but she did not recall any pertinent conversation where he 
identified the unit or area he served in (T 8-10).  The Board 
remand in October 2003 produced additional service department 
records but they did not provide further information to 
assist in a determination of the veteran's precise location 
during his temporary duty service in Korea.  As directed in 
the remand, the RO obtained a VA medical opinion.  The 
appellant submitted scientific evidence regarding renal 
cancer and herbicide exposure.  Thus, the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the obligations established in the VCAA and the 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for service connection for the 
cause of the veteran's death.  Relevant records are included 
in the file and the Board finds that the record contains 
sufficient competent medical evidence to decide the claim.  
VA's duty to assist the appellant in the development of the 
claim has been satisfied and the Board will turn to a 
discussion of the issue on the merits.

Analysis

The veteran's death certificate reflects that he died on 
October [redacted], 1996, and that the immediate cause of his death 
was renal cancer.  As will be discussed below, the appellant 
contends that renal cancer was caused by the veteran's 
exposure to herbicides in service.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2005).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (2005).  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Service connection shall also be granted for 
certain diseases if it is shown that the veteran was exposed 
to herbicide agents in service.  

In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The veteran's DD Form 214 does not confirm Vietnam service 
and he does not satisfy the element of active military 
service in the Republic of Vietnam during the Vietnam era.  
The appellant's principal contention, however, as reflected 
in hearing testimony, the notice of disagreement and the 
substantive appeal is that the veteran's fatal disease 
resulted from his exposure to herbicides during a tour of 
duty along the demilitarized zone (DMZ) in Korea.   And, VA 
is aware that herbicide agents were used along the southern 
boundary of the DMZ in Korea between April 1968 and July 
1969.  The Department of Defense has identified specific 
units (United States Army units and United Nations Command 
Security Battalion-Joint Security Area (UNCSB-JSA) that were 
assigned or rotated to areas along the DMZ where herbicides 
were used.  There is official record evidence that the 
veteran performed temporary duty with the United Nations 
Command, United States Forces Korea, Engineer Division, APO 
San Francisco 96301 from June 4, 1968 though August 27, 1968.  

The Board observes that current VA adjudication guidance is 
to concede herbicide exposure for veterans who allege service 
along the DMZ in Korea and were assigned to one of the 
specific units shown between April 1968 and July 1969.  See 
VA Adjudication Procedure Manual M21-1, Part VA, para 7.20 
(currently designated as M21-1MR).  For purposes of this 
decision his exposure will be presumed without further 
development to precisely locate his unit assignment in light 
of the previously completed development that included a 
competent medical opinion in the claim.  

That said, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted. See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).

The Board recognizes that the claim may be considered on a 
basis other than such exposure.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 
513 (1996).  Here, however, the appellant relies on the 
veteran's herbicide exposure as the basis for death 
compensation, and the record reflects that she did not appeal 
a March 1997 rating decision that denied service connection 
for the cause of death on a direct basis (i.e. without 
consideration of a relationship to herbicides as it was not 
raised at the time), or an April 1998 RO decision that denied 
her claim of entitlement to accrued benefits based in part on 
a claim of service connection for kidney (renal) cancer as 
secondary to the veteran's hypertension.  In June 2001, VA 
received her claim based on the theory of an herbicide-
related cause for the ultimately fatal renal cancer.  She did 
not offer evidence to link a previously service-connected 
disability to his death on any basis.

That said, significant to the facts of this case is that 
applicable law and regulations do not include renal cancer as 
a disease for which presumptive service connection may be 
granted on the basis of AO exposure.  In fact, as noted 
above, VA has determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for renal cancer.  As such, service connection for the cause 
of the veteran's death due to renal cancer on a presumptive 
basis must be denied.  

The appellant is not, however precluded from establishing 
service connection with proof of direct causation.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

As noted, the record shows that the certified cause of the 
veteran's death in October 1996 was renal cancer.  The 
certifying official did not list any other significant 
condition contributing to death and noted no interval between 
onset and death.  However, the veteran's service medical 
records and the record of medical treatment prior to VA 
hospitalization late in 1993 are pertinently unremarkable for 
renal cancer, and the history reflected in the record at that 
time appears consistent with an initial presentation of the 
disease many years after his separation from military 
service.  In summary, the VA medical records through 1996 
identified a primary renal cancer that metastasized to other 
organs.  

The appellant's representative cited to medical literature 
dated in 1998 and a summary of scientific studies through 
2000 to support a relationship between the renal cancer and 
exposure to herbicides.  These studies, however, are of 
little probative value, and in fact, generally indicate that 
there was insufficient information to determine whether there 
was a relationship between herbicide exposure and renal 
cancer.  In any event, these studies were not specific to the 
veteran.  

On the other hand, the Board notes that the VA medical 
opinion in August 2005 that it was less likely than not that 
herbicide/AO exposure caused the veteran's renal cell 
carcinoma was based on a review of the submitted medical 
literature and a literature search regarding AO and renal 
cell carcinoma, in addition to the veteran's medical records.  
The VA physician stated that the literature search did not 
find any published article that found renal cell carcinoma 
was caused by AO.  

The Board must analyze the credibility and probative value of 
all evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The VA medical opinion 
is entitled to outcome determinative weight as it was based 
upon a review of the record and a review of relevant medical 
literature.  Furthermore, the appellant did not introduce 
competent evidence to outweigh the VA opinion or to 
reasonably question its conclusion or rationale.

In sum, the VA Secretary has found that the credible evidence 
against an association between herbicide exposure and renal 
cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  Inadequate or insufficient 
evidence is defined as meaning that the available studies are 
of insufficient quality, consistency, or statistical power to 
permit a conclusion regarding the presence or absence of an 
association with herbicide exposure.  Thus, the appellant is 
advised that renal cancer is not assigned to a category of 
disorders having limited or suggestive evidence of no 
association, which means that the available studies are 
mutually consistent in not showing a positive association 
between exposure to herbicides and the outcome at any level 
of exposure. 68 Fed. Reg. at 27631-32.  

The appellant has not identified or submitted evidence that 
would tend to place the competent and probative evidence 
regarding the cause of death in relative equipoise.  It 
appears the evidence submitted is consistent with the cited 
literature summaries regarding the relationship of renal 
cancer to herbicide exposure.  The Board noted that the 
representative was undoubtedly aware of the information in 
the Federal Register, as the August 2002 letter referred to 
the category terminology appearing in the cited updates.  
However, the recent update did not warrant any change in the 
category for renal cancer.

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the development of the fatal renal cancer to any 
exposure of the veteran to herbicides during military 
service.  See, e.g., Davis v. West, 13 Vet. App. 178, 183-84 
(1999).  See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death on any basis, including as secondary to 
herbicide exposure.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


